Citation Nr: 0528919	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  98-11 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disability prior to August 1999 
and in excess of 20 percent from August 1999.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for right knee arthritis prior to August 1999 and 
in excess of 20 percent from August 1999.  

3.  Entitlement to an initial compensable evaluation for a 
left wrist disability. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty November 1972 
to October 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.   

In August 2003, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Prior to August 1999, the veteran's left and right knee 
disabilities are manifested by no more than slight 
subluxation or lateral instability of the knee, and motion is 
from 0 to 135 degrees bilaterally.  

3.  Since August 1999, the veteran's right and left knee 
disabilities are manifested by no more than moderate 
subluxation or lateral instability and motion is from 0 to 90 
degrees bilaterally. 

4.  The veteran's left wrist disability is manifested by 
complaints of pain, objectively documented on examination, 
and decreased strength. 




CONCLUSIONS OF LAW

1.  Prior to August 1999, the criteria for a 10 percent 
disability rating for a right knee disability have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5257 (2004).

2.  From August 1999, the criteria for a disability rating in 
excess 20 percent for a right knee disability have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2004).

3.  Prior to August 1999, the criteria for a 10 percent 
disability rating for a left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5257 (2004).

4.  From August 1999, the criteria for a disability rating in 
excess 20 percent for a left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2004).

5.  The criteria for a 10 percent evaluation for a left wrist 
disability have been met for the entire course of the appeal 
period.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.31, 4.71a, Diagnostic Code 5215 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in March 2001, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was not at that time requested to provide 
any medical evidence he had that pertains to the claim.  
However in a supplemental statement of the case issued in 
April 2005, he was specifically told that VA requests he 
provide any evidence in his possession that pertained to the 
claim.  As such, the Board finds that the letter and the SSOC 
satisfied VA's duty to notify the appellant, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on these 
issues.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Merits of the Claims

Right and Left Knee Disabilities

The veteran's right and left knee disabilities are rated 
under DC 5257.  That code provides for the assignment of a 10 
percent rating when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  

During the time period prior to August 1999, the evidence 
does not reflect that the veteran has disability of either 
the left or right knee that would warrant a rating beyond the 
currently assigned 10 percent.  Instability or subluxation 
that is more than slight is not shown on private evaluation 
in May 1995, or on VA examination in July 1997, neither of 
which showed any instability of the knees.  Further a rating 
beyond 10 percent is not warranted under any other 
potentially applicable code.  Motion of both knees was noted 
of VA examination in July 1997 to be from 0 to 135 degrees 
and thus a rating beyond 10 percent under DC 5256 
(ankylosis), 5260 (limitation of flexion to 30 degree or 
less), or 5261 (limitation of extension to 15 degrees or 
greater) is not for consideration.  38 C.F.R. Part 4, 
Diagnostic Codes5256, 5260, 5261 (2004).  

During the time period from August 1999, the veteran has been 
assigned a 20 percent rating.  The evidence does not support 
a finding that an increase is warranted beyond the currently 
assigned 20 percent.  VA outpatient treatment records show 
that in August 1999, the veteran was noted to have painful 
and swollen knees and X-rays showed degenerative changes.  On 
VA examination in October 2004, the ligaments of both knees 
were noted to be stable.  The evidence does not show that the 
veteran has instability that is more than moderate from 
August 1999.  In addition motion is noted to be from 0 to 90 
degrees, and thus a rating beyond 20 percent under DC 5256 
(ankylosis), 5260 (limitation of flexion to 15 degrees or 
less), or 5261 (limitation of extension to 20 degrees or 
greater) is not for consideration.  38 C.F.R. Part 4, 
Diagnostic Codes5256, 5260, 5261 (2004).  

The Board finds that the 10 percent rating prior to August 
1999 and the 20 percent rating thereafter are proper for the 
veteran's disabilities.  In addition, based on the evidence, 
the Board finds that any functional impairment experienced by 
the veteran is adequately compensated in the ratings 
assigned.  

In VAOPGCPREC 23-97, the General Counsel of VA concluded that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 9-98, the VA 
General Counsel further explained that, to warrant a separate 
rating, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.  See 63 Fed. Reg. 56703 (1998).  Lastly, in 
VAOPGCPREC 9-2004, separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  See 69 Fed. Reg. 59990 (2004).

Inasmuch as the evidence is not reflective of limitation of 
motion severe enough to warrant a zero-percent rating under 
Diagnostic Code 5260 or 5261, the provisions of VAOPGCPREC 
23-97, VAOPGCPREC 9-98, and VAOPGCPREC 9-2004, are not 
application in this instance.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

Left Wrist

The veteran's left wrist disability is evaluated under 
Diagnostic Code 5215, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215. Dorsiflexion of the wrist to 70 degrees is considered 
full and palmar flexion to 80 degrees is considered full.  
See 38 C.F.R. § 4.71, Plate I.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31.

Private medical records show that in May 1995, the veteran 
had swelling and tenderness in the MCPs 1 and 2 on the left 
wrist. The Board notes that on VA examination in July 1997, 
motion of the left wrist was noted to be as follows: palmar 
flexion to 80 degrees; radial deviation to 20 degrees; ulnar 
deviation to 40 degrees; and dorsiflexion to 65 degrees.  He 
complained of swelling of the hand.  On VA examination in 
October 2004, motion was noted as 110 degrees with passive 
range of motion at 120 degrees.  The examiner noted pain at 
100 degrees, fatigue with continuous movement and mildly 
decreased grip strength.  Left wrist pain was diagnosed.  The 
Board finds that while motion is not limited to a compensable 
degree, the veteran experiences pain objectively noted on 
motion and decreased strength.  Thus a ten percent evaluation 
is warranted for pain and functional impairment.  


ORDER

An initial disability rating in excess of 10 percent for a 
left knee disability prior to August 1999 and in excess of 20 
percent from August 1999 is denied.   

An initial disability rating in excess of 10 percent for 
right knee arthritis prior to August 1999 and in excess of 20 
percent from August 1999 is denied.  

An initial 10 percent evaluation for a left wrist disability 
is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


